DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey in view of Wright, JR. et al., U.S. Patent Publication umber 2020/0394012 A1, in view of Armstrong et al., U.S. Patent Number 10,127,290 B1, further in view of Gruber et al., U.S. Patent Publication Number 2015/0262412 A1.

Regarding claim 1, Bilbrey discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display and a camera (figure 4, paragraph 0038, device can include memory interface, one or more processors and/or peripherals interface; paragraph 0037, display; paragraph 0043, camera subsystem 420 and optical sensor 422); a computer programmed to perform computer vision (CV) processing
to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input (paragraph 0019, overlaying the information layer onto live video; paragraph 0023, generating overlays that align correctly with objects in the live video); a server computer programmed to perform CV processing to align AR content with a live video feed captured by the camera of the mobile device, wherein the aligned AR content include a part number annotation, a computer aided design CAD drawing or CAD drawing portion, or a CAD animation aligned with a LOI identified in the live video feed by the CV processing (paragraph 0017, annotation can include text, images, or references to other information, the annotations can be displayed proximate to the corresponding objects in live video; paragraph 0020, information layer can include part numbers); and the processor of the mobile device is programmed to transmit the live video feed produced by the camera of the mobile device to the server computer and to receive the AR content aligned with the live video feed from the server computer and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0018, before an information layer can be generated, the objects can be identified, the identification of objects in live video can occur manually or automatically; if automatically, processed using know object recognition techniques, including but not limited to leveraging internet data, unsupervised learning, the object recognition can be performed on device or by a network resource, e.g. AR service 570; paragraph 0059, processor will receive instructions and data); and the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content (paragraph 0062, the computer system can include clients and servers; paragraph 0064, API call can report to an application the capabilities of a device running the application such as input capability, output capability, processing capability, communications capability, etc.).

However it is noted that while Bilbrey discloses overlaying and aligning AR content with a live video feed including paragraph 0041, positioning information can be received by device, derive positioning information, positioning system can use wireless signals to determine location information associated with the Hybrid positioning system using a combination of satellite and television signals; paragraph 0061, mapping a target location. Bilbrey fails to specifically disclose the computer vision processing comprising a Simultaneous Location and Mapping (SLAM) algorithm and the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.

Wright discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display , a processor (202, processing unit), and a camera (figure 1 and 2; paragraph 0021, user may hold or wear a device that integrates a camera and a display system, e.g. mobile device); and a computer programmed to perform computer vision (CV) processing to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input, wherein the CV processing comprises a Simultaneous Location and Mapping (SLAM) algorithm (paragraph 0111, AR or VR session may be generated based on a “live” or current issue being faced by the user and recorded for later review by the users and other users; paragraph 0149, when the annotation is communicated from the user to another user, the annotation may include information relating to the annotation to a tracking or reference point in the environment, for example the outline of the object created by the user may be identified with the object as viewed by another user by identifying the
pose; paragraph 0157, SLAM may be used to generated 3D representation of the object and annotations and track the target object and annotations );
a server computer programmed to perform processing to align AR content with a live video feed captured by the camera of the mobile device, wherein the CV processing comprises a SLAM algorithm and wherein the aligned AR content includes a part number annotation, a computer aided design (CAD) drawing or CAD drawing portion, or a CAD animation aligned with a LOI identified in the live video feed by the CV processing (paragraph 0038, processor may extract visual features from the identified object, visual features may be any aspect of the object that can be extracted based on the information captured by the camera, this may include CAD-model based data, e.g. shapes and/or features of the object that may be matched to a CAD-model of the object; paragraph 0100, environment tracking and modeling system, for example a visual or visual-inertial SLAM system, provide a spatial frame of reference and understanding of the environments spatial layout, e.g. where the user drew annotations); and the processor of the mobile device is programmed to transmit the live video feed produced by the camera of the mobile device to the server computer and to receive the AR Content aligned with the live video feed from the sever computer and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0018, enables a remote user to explore a physical environment via live imagery from a camera that the local user holds or wears; remote user may be able to interact with a model fused from images captured and create and add virtual annotations in it or transfer live imagery back, various methods and portion may be performed on one or more of the various computing device, on a cloud, network-based server, on a local or remote user computing device and various combinations thereof) and (paragraph 0100, the virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system, a scene or object specific tracker, given this data as well as data about the user’s actions, e.g. where the user looked and/or drew annotations, certain embodiments may automatically select a set of views that provide coverage of an object with which the local user is interacting); perform a servicing preview of how a step of the maintenance task is performed (paragraph 0116, since the help session was an AR or VR session and not merely a video, the user may replay the sound, video and annotations and video; video provided by the expert are provided; paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; paragraph 0239, the user just goes down and takes the video and then conceivably later, whatever, an hour later, that evening, next day they take that video conceivably the helpee could do a live shared augmented reality session just based upon the video and the helper could with the helpee have an interactive session walking through the video just to teach the helpee, oh here's how you do it ).

It is further noted that both Bilbrey and Wright fail to specifically disclose the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.

Armstrong discloses a server perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content (col. 12, lines 25-34, the preview capture mode provides an alternative that trades image quality for faster processing and reduced file size, when operating in a preview capture mode, the AR application may, in respond to the user command to capture an image/video with AR effects, save the augmented preview frame that was generated for the live preview; AR application may obtain lower quality preview frames from the camera interface and apply AR effects to them, the AR applicant may access the previously-generated preview frames used for the live preview of the AR scene; col. 12, lines 55-62, the decision to utilize preview capture mode or native capture mode may be determined on the client device, in particular embodiments, this decision may instead be determined by a server).

Gruber discloses paragraph 0047, processor may execute software to process image frames captured by camera, processor may be capable of processing one more image frames captured to perform various computer vision and image processing algorithms, AR applications; paragraph 0050, a CAD model may be used to render the 3D scene being modeled, in some embodiments SLAM may be used to obtain a 3D model of the scene; CV module may implement computer based vision tracking, model-based tracking, SLAM, etc.  Gruber further discloses paragraph 0110, methods may be performed in whole or in part by processing unit and/or CV module in conjunction with one or more function units on server and in conjunction with UE. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mapping of a target location of the positioning of computer vision processing or placement as disclosed by Bilbrey, the SLAM as disclosed by Wright, as an alternative means to automatically select a set of views that provide coverage of an object to provide tracking and drawn annotations.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API call reporting to an application the capabilities of a device running the application such as input capability, output capability, processing capability, communications capability, etc. as disclosed by Bilbrey, the augmented preview frames with AR effects applied as disclosed by Armstrong, to provide devices detected as having slower processing capability with a preview mode in that Armstrong discloses the preview mode provides slower devices with an alternative capturing method with reduced processing, storage and/or transmission needs, with some processing performed on the processor and other function units on a server as further disclosed by Gruber.  It further would have been obvious to include in the preview as disclosed by Armstrong, the how you do it video as disclosed by Wright, as one of ordinary skill would have recognized the additional provided assistance by obtaining a preview video.

Regarding claim 2, Bilbrey discloses wherein the aligned AR content includes a marker aligned with a location of interest (LOI) identified in the live video feed by the CV processing (paragraph 0019, to assist in overlay the information layer onto live video, and to align annotations to the correct component, the image processor can identify a marker as indicating a top left corner of the circuit board).

Regarding claim 5, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.

However it is noted that Bilbrey fails to specifically disclose wherein: the mobile device comprises a heads-up display (HUD) in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the HUD looking through the transparent display; and the processor is programmed to display on the transparent display of the HUD the AR content aligned with the live video feed without displaying the live video feed on the transparent display.

Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what the remote individual is doing, e.g. adding annotations or other instructions, and is able to immediately respond to the feedback, and paragraph 0072, include a HMD worn by the user, the local user experience may be improved by the remote communication session via, for example, freeing the user’s hands for interacting with objects in the environment; see also paragraph 0074, HMD hay have a front facing camera; paragraph 0083, displaying the annotations of the HMD anchored to objects in the environment tracked by the HMD.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a computing device capable of supporting AR display which may be wearable by a user to allow an individual remote assistance with a wearable device to allow a user hands free interaction to immediately respond to the feedback as one of ordinary skill in the art would appreciate.

Regarding claim 6, Bilbrey discloses wherein: the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video); and the processor is programmed to display on the opaque display of the cellphone or tablet computer both the AR content aligned with the live video feed captured by the rear-facing camera and the live video feed as an underlay of the AR content (paragraph 0019, to assist in overlaying the information layer onto live video, which Examiner therefore interprets as the live video feed as being an underlay of the information layer).

Regarding claim 11, it is rejected based upon similar rational as above claim 1.  Wright further discloses an augmented reality (AR) based servicing guidance method comprising: performing a service call to service a medical imaging device undergoing service during the first service call (paragraph 0112, AR system configured to record images, video and/or annotations; paragraph 0033, performing maintenance on machinery, diagnosing and/or troubleshooting mechanical errors, etc.); during the service call, recording video of the medical imaging device undergoing service during the service call (paragraph 0112, creating a recording for later review); using a computer, authoring AR content including the operations of receiving user input at the computer identifying at least one location of interest (LOI) in the recorded video of the medical imaging device undergoing service during the service call (paragraph 0099, certain action by the local user may indicated that a particular are or perspective is of interest to him/her; these actions may include making an annotation, pausing a current action being performed by the user; paragraph 0100, theses action may be indicative of the captured area and/or perspective as being of interest) and performing computer vision (CV) processing to align AR content with the recorded video of the medical imaging device undergoing service recorded during the service call including aligning a portion of the AR content with the at least one LOI (paragraph 0100, the system may add a virtual navigation anchor for those views, e.g. mark the associated image and/or perspective; paragraph 0150, tracking the object being annotated; the outline of the object created by the user may be aligned with the object as viewed by another user); performing a subsequent service call to service a medical imaging device undergoing service during the subsequent service call (paragraph 0046, user to obtain assistance for the identified object); 
presenting the authored AR content to a service person performing the subsequent service call by operations including: acquiring a live video feed of the medical imaging device undergoing service during the subsequent service call using the camera of the mobile device and transmitting the live video feed (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence); aligning the authored AR content with the live video feed of the medical imaging device undergoing service during the subsequent service call (paragraph 0023, presented with a view into the local user’s camera; the remote user, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view); transmitting the AR content aligned with the live video feed of the medical imaging device undergoing service during the subsequent service call from the server computer to the mobile device (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user); and displaying on the display of the mobile device the authored AR content aligned with the live video feed of the medical imaging device undergoing service during the subsequent service call (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user, step-by-step instructions may be provided to the user via the display).

Regarding claim 12, Wright discloses wherein the portion of the AR content aligned with the at least one LOI includes one or more of a part number annotation, a computer aided design (CAD) drawing annotation, and a CAD animation annotation (paragraph 0039, processor may extract visual features based on information in the image captured by the camera, this may include CAD model based data, e.g. shapes, and features of the object may be matched to a CAD model of the object).

Regarding claim 13, Wright discloses wherein the mobile device comprises a heads-up display (HUD) worn by the service person during the subsequent service call in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the service person wearing the HUD looking through the transparent display (paragraph 0075, camera of the HMD may be configured to capture images of the field of view of the user; may be configured to performing tracking of the environment based on images captured by the camera), and the presenting of the authored AR content includes: displaying on the transparent display of the HUD the AR content aligned with the live video feed of the medical imaging device undergoing service during the subsequent service call without displaying the live video feed of the medical imaging device undergoing service during the subsequent service call on the transparent display (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user, step-by-step instructions may be provided to the user via the display; paragraph 0080, once AR experience has completed execution the application run on the HMD may sign back the AR experience has been completed, and may then continue displaying information, which Examiner interprets as displaying the live video feed in that the AR experience is an application that is ran on the HMD and thus disrupts the live video or camera view of the HMD).

Regarding claim 14, Wright discloses wherein the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0026, computing device may instead be a smartphone, a tablet, a smartwatch, another wearable computing device or other computing device; paragraph 0074, handheld device such as a mobile phone or tablet), and the presenting of the authored AR content includes: displaying on the opaque display of the cellphone or tablet computer both (i) the AR content aligned with the live video feed of the medical imaging device undergoing service during the subsequent service call captured by the rear-facing camera and (ii) the live video feed of the medical imaging device undergoing service during the subsequent service call shown as an underlay of the AR content wherein the mobile device is used to communicate with a remote expert (figure 3).

Regarding claim 15, Armstrong discloses further comprising: using the electronic processor and the mobile device, performing a servicing preview by performing the CV processing to align the authored AR content with preview video substituted for the live video feed of the medical imaging device undergoing service during the subsequent service call produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the authored AR content aligned with the preview video and the preview video displayed as an underlay of the authored AR content. (col. 12, lines 25-34, the preview capture mode provides an alternative that trades image quality for faster processing and reduced file size, when operating in a preview capture mode, the AR application may, in respond to the user command to capture an image/video with AR effects, save the augmented preview frame that was generated for the live preview; AR application may obtain lower quality preview frames from the camera interface and apply AR effects to them, the AR applicant may access the previously-generated preview frames used for the live preview of the AR scene; col. 12, lines 55-62, the decision to utilize preview capture mode or native capture mode may be determined on the client device, in particular embodiments, this decision may instead be determined by a server).

Regarding claim 16, Wright discloses wherein the AR based service guidance method further comprises: communicating the live video feed of the medical imaging device undergoing service during the subsequent service call from the mobile device to the server computer (paragraph 0028, the computer may operate in a networked environment using a communication connection to connect to one or more remote computers, such as database servers, web servers and other computing device); and communicating the authored AR content aligned with the live video feed of the medical imaging device undergoing service during the subsequent service call from the server computer to the mobile device (paragraph 0033, a user of an electronic device, local user, may require and/or desire assistance in interactive with object in local user’s environment, initiating communication between two electronic devices or between one electronic device and a remote party) .

Regarding claim 17, Wright discloses wherein: the CV processing performed to align the AR content with the recorded video of the medical imaging device undergoing service during the first service call comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0088, many AR application are vision based and thus use the camera of the electronic device for various computer vision algorithms such as device tracking, object detection and tracking, and/or 3D reconstruction; paragraph 0101, system’s virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system); and the CV processing performed to align the authored AR content with a live video feed of the medical imaging device undergoing service during the subsequent service call produced by the camera of the mobile device comprises SLAM processing (paragraph 0101, given this data as well as the local user’s actions, e.g. where the local user looked and/or drew annotations’ certain embodiments may automatically select a set of views, e.g. a combination of image and corresponding perspective of the camera at the time the image was taken, that provide coverage of an object with which the local user is interacting).

Claims 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Buras et al., U.S. Patent Publication Number 2021/0327303 A1 (provisional application 62/450,051, filed 01/24/2017).

Regarding claim 18, Wright discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (paragraph 0023, a handheld computer); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring (paragraph 0026) method including: receiving user input at the computer identifying at least one location of interest (LOI) in recorded video of a device undergoing service during a reference service call (paragraph 0028, computer may have access to a computing environment that includes input, output and a communication connection); and generate AR content by performing computer vision (CV) processing comprising Simultaneous Location and Mapping (SLAM) processing to align at least a portion of the AR content with the recorded video of the device undergoing service during the reference service call including aligning the portion of the AR content with the at least one LOI (paragraph 0088, many AR application are vision based and thus use the camera of the electronic device for various computer vision algorithms such as device tracking, object detection and tracking, and/or 3D reconstruction; paragraph 0101, system’s virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system; paragraph 0149, annotation can be located appropriately in relation to the object; the outline of the object created by the user may be aligned with the object as viewed by another user by identifying the pose of the object as viewed by the other user); (paragraph 0033, user interface with an object other than the engine of a vehicle, a non-exhaustive list of object include: assembly of furniture and/or electronic devices, performing maintenance on machinery, diagnosing and/or troubleshooting mechanical errors, etc.).
	However it is noted that Wright fails to specifically disclose a medical device undergoing service.
	Buras discloses paragraph 0011, provide guidance to a medical device user; guidance systems disclosed herein may provide improved diagnostic, maintenance, calibration, operation  or treatment results for novice user of medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include in the tracking ad modeling of training for repairing or maintenance of objects, to include AR feedback guidance for the maintenance of medical devices as disclosed by Buras, to provide novice users training for performing maintenance on objects, including medical devices and other than the engine of a vehicle.

Regarding claim 19, Wright discloses wherein the receiving of user input identifying at least one LOI includes: receiving the user input in the recorded video of the medical imaging device undergoing service during the reference service call wherein CV processing is performed by the computer to detect a user operation captured by the recorded video which indicates at least one LOI in the recorded video (paragraph 0040, the extracted visual features can be characteristic data that can be used to identify the object based on matching characteristic data to a record of an object stored in an object database; paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218.).

Regarding claim 21, Wright discloses wherein the AR content authoring method further comprises storing the recorded video of the medical imaging device undergoing service during the reference service call and the aligned AR content as one of: a maintenance procedure AR library component including preview video, or an AR service log entry including the recorded video of the medical imaging device undergoing service during the reference service call and the aligned AR content stored in an electronic service log of a-the medical imaging device undergoing service during the reference service call (paragraph 0045, the object may be highlighted on a display associated with the electronic device and the user may be able to select the object to bring up a menu of options to interactions with the object within an AR environment; may include an option to display stored history associated with object, such as past communications sessions for help or service, operating specifications/parameters and other rea-time diagnostic data; the historical data may be stored on a remote server in the cloud).

Regarding claim 22, Wright discloses an AR based service guidance device comprising: the AR content authoring device of claim 18; a mobile device (paragraph 0022, mobile device)  including a display, a camera (paragraph 0022, user may hold or wear a device that integrates a camera), and a processor (202, processing unit) programmed to: acquire video of a medical imaging device being serviced during a current service call using the camera, perform CV processing to align the AR content with the video of the medical imaging device being serviced during the current service call, and display on the display of the mobile device the AR content aligned with the video of the medical imaging device being serviced during the current service call (paragraph 0023, the remote user, in augmented reality embodiments, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view; paragraph 0023, presented with a view into the local user’s camera; the remote user, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view).

Response to Arguments
Applicant’s arguments, see page 9, filed 05/23/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-7, 11-19 and 21 under 103, in view of Bilbrey, Wright, Armstrong and Gruber.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Armstrong discloses a preview video to provide reduced quality images, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues Armstrong fails to disclose the preview video as performing quality for faster processing and reduced file size, but fails to disclose the preview capture mode as how maintenance steps are performed.  Examiner responds Wright discloses paragraph 0239, the user just goes down and takes the video and then conceivably later, whatever, an hour later, that evening, next day they take that video conceivably the helpee could do a live shared augmented reality session just based upon the video and the helper could with the helpee have an interactive session walking through the video just to teach the helpee, oh here's how you do it.  Examiner therefore maintains it further would have been obvious to include in the preview video having faster processing as disclosed by Armstrong, the helpee video of how you do it as disclosed by Wright, to further reduce processing by obtaining a help video in the interactive session.
Applicant argues claim 11, the prior art cited Wright fails to disclose a subsequent service call is performed, much less the claimed operations performed in the subsequent service call as recited in claims 11 and 18.  Examiner responds Wright discloses paragraph 0113, AR or VR instruction session may be automatically recorded from an online session between the user and, for example, a remote expert; the remote expert’s and the user’s device, may be further configured to record the AR or VR session, may provide the instructions in an offline mode; paragraph 0115, as the AR session may be recorded, the expert’s annotations may be provided for use by various user and overlay or annotate different video; paragraph 0116, AR and VR sessions (e.g., the video feed from the user along with the annotations by the expert and the localization information for the expert's annotations) may be captured and/or stored in a very specific form as help sessions for distribution to those having similar problems in similar environments; and further discloses paragraph 0118, recorded session can be used in conjunction with object recognition and/or SLAM to overlay recorded annotations over video captured from an environment; thus, many users in varying environments but dealing with similar issues with the same or similar object may be able to utilize the pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same object. As such, the user(s) needing assistance may obtain the needed assistance without relying on the expert to be available at that exact moment, instead accessing the stored help session.  Examiner therefore maintains Wright discloses a subsequent service call is performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., U.S. Patent Number 8,914,472 B1

Lee discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (col. 10, line 7, server system); (col. 1, lines 3-4, the server system receives and processes the share; col. 11, line ); and generate AR content (col. 11, line 66, generate media content ) .

Conner et al., U.S. Patent Publication Number 2015/0325047 A1
Conner discloses paragraph 0041, obtains a set of data comprising maintenance and/or repair instructions, macro location data and object recognition characteristics associated with a target apparatus; target apparatus may be any device, tool, mechanism, machine or piece of equipment for which maintenance and/or repair may be required; paragraph 0045, upon arrival at the target apparatus the user may request instructions; paragraph 0045, may present maintenance instructions and other applicable material to a user a auditory instructions and as visual instructions; visual instruct may be presented as a transparent overlay to a visual field of the user; paragraph 0046, the process using object recognition techniques that are well known in the art to analyze a visual field to identify at least one location tag; the process uses basic pattern matching techniques. 

Lovett et al., U.S. Patent Publication Number 2016/0140868 A1
Lovett discloses paragraph 0041, target location generator and augmented reality component identify computer device maintainable for service and maintenance; paragraph 0070, augmented reality module may be in communication with electronic image capturing device, e.g. camera, and/or audio capturing device, e.g. recorder, of the electronic device; may receive, collect, and store any digital image to be used in real-time for immediate display in the augmented reality of the mapping; request to highlight any servers having any service repairs performed in the last week; 
Paragraph 0083, augmented reality view may include a work order, directions, video, audio and/or historical data reality to a computing device or component requiring or scheduled for maintenance or service; 
paragraph 0085, identifying one or more object in the target location, one of the one or more objects requiring or scheduled for service is identified with the geographic position being detected, various options for displaying the augmented reality of the mapping are provided allowing a user to manipulate the augmented reality for selective viewing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616